UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                              YOB, KRAUSS, and BURTON
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                         Captain KENYON T. TADLOCK
                          United States Army, Appellant

                                   ARMY 20110366

      United States Army Intelligence Center of Excellence and Fort Huachuca
                         Andrew J. Glass, Military Judge
                Colonel Thomas C. Modeszto, Staff Judge Advocate


For Appellant: Colonel Patricia A. Ham, JA; Lieutenant Colonel Imogene M.
Jamison, JA; Major Jacob D. Bashore, JA; Captain Jack D. Einhorn, JA (on brief).

For Appellee: Lieutenant Colonel Amber J. Roach, JA; Captain Chad M. Fisher, JA;
Captain Samuel Gabremariam, JA (on brief).


                                   25 January 2013

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

KRAUSS, Judge:

       A military judge, sitting as a general court-martial, convicted appellant,
pursuant to his pleas, of one specification of fraternization and one specification of
adultery, in violation of Article 134, Uniform Code of Military Justice, 10 U.S.C. §
134 (2006) [hereinafter UCMJ], and contrary to appellant’s pleas, convicted
appellant of one specification of damaging non-military property, stalking, three
specifications of assault consummated by a battery, two specifications of conduct
unbecoming an officer and gentlemen, a second specification of adultery and one
specification of communicating a threat, in violation of Articles 109, 120a, 128, 133
TADLOCK—ARMY 20110366

and 134, 10 U.S.C. §§ 909, 920a, 928, 933, 934, respectively.  The convening
authority approved the adjudged sentence of a dismissal and confinement for six
months.

       The case is before the court for review under Article 66, UCMJ. Appellant
asserts that Specifications 2 and 5 of Charge VI, adultery and communicating a
threat, fail to state an offense because neither specification contains allegation of a
terminal element as required under United States v. Fosler, 70 M.J. 225 (C.A.A.F.
2011). Appellant also raises matters pursuant to United States v. Grostefon, 12 M.J.
431 (C.M.A. 1982). We find the assigned error possesses merit and that the first
matter raised under Grostefon, relative to the factual sufficiency of the evidence
supporting conviction, possesses merit, in part. We also find that appellant’s
separate plea of guilty to adultery was improvident.

       We agree with the government to the extent that normally appellant’s plea of
guilty to one specification of adultery would dispose of any complaint over notice in
relation to a second contested adultery charge in the same court-martial. See United
States v. Ballan, 71 M.J. 28 (C.A.A.F. 2012). A provident plea to one would
establish proper notice to defend against the other. Id. However, in the case at
hand, appellant failed to admit facts sufficient to establish violation of either clause
one or two of Article 134, UCMJ, as contemplated in Manual for Courts-Martial,
United States (2008 ed.), pt. IV, ¶62, Adultery, and failed to sufficiently signify his
understanding of the terminal elements at stake in the contested charge. Though the
judge defined the terminal elements initially, the factual basis elicited to support the
plea was inadequate. Appellant never subsequently admitted sufficient facts to
establish that his adulterous conduct had “an obvious, and measurably divisive effect
on unit or organization discipline, morale, or cohesion, or [was] clearly detrimental
to the authority or stature of or respect toward a servicemember.” Id. Nor did
appellant admit sufficient facts to establish that his adulterous conduct was “open or
notorious.” Id. Appellant’s plea to clauses one and two was, in essence, based on
speculative prejudice or discredit that falls short of the prejudice or discredit
required to constitute criminal adultery under Article 134, UCMJ. See generally id.
and United States v. Jonsson, 67 M.J. 624, 626–628 (C.G. Ct. Crim. App. 2009);


 One specification of rape, one specification of assault consummated by a battery,
one specification of unlawful entry and one specification of obstruction of justice, in
violation of Articles 120, 128, and 134, respectively, were dismissed. Appellant was
acquitted of two specifications of damaging non-military property, one specification
of rape, one specification of aggravated sexual assault, two specifications of
aggravated sexual contact, two specifications of aggravated assault, five
specifications of assault consummated by a battery, one specification of assault, six
specifications of conduct unbecoming an officer and gentleman, and, one
specification of kidnapping alleged in violation of Articles 109, 120, 128, 133 and
134, respectively.


                                           2
TADLOCK—ARMY 20110366

United States v. Perez, 33 M.J. 1050, 1054–55 (A.C.M.R. 1991). The military
judge, therefore, abused his discretion by accepting such a plea. See generally
United States v. Inabinette, 66 M.J. 320 (C.A.A.F. 2008); United States v. Medina,
66 M.J. 21 (C.A.A.F. 2008). In light of this misunderstanding, and failure by the
judge to properly ensure appellant’s requisite understanding of the law under the
circumstances, we find lack of fair notice as to the terminal elements in relation to
the contested adultery specification requiring reversal of that conviction as well.
See United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012); United States v.
Ballan, 71 M.J. 28 (C.A.A.F. 2012).

       We also find, under Humphries, the necessity to reverse appellant’s
conviction for communicating a threat, and, completing our review under Article 66,
UCMJ, conclude that the evidence is factually insufficient to support appellant’s
conviction for damaging non-military property. See Humphries, 71 M.J. 209; United
States v. Washington, 57 M.J. 394, 399 (C.A.A.F. 2002). Further, we find the
evidence to be factually insufficient as it relates to the words “a hinge, and break a
door knob and bolt” contained within Specification 3 of Charge V. UCMJ art. 66(c);
Washington, 57 M.J. at 399.

       We therefore disapprove the findings of guilty as to Specification 3 of Charge
I and Specifications 2, 4, and 5 of Charge VI; those findings are set aside and
dismissed. In addition, we affirm only so much of the finding of guilty as to
Specification 3 of Charge V as states that appellant “did, at or near Sierra Vista,
Arizona, between on or about 15 May 2009 and 30 November 2009, wrongfully and
intentionally, damage a door frame, at the quarters where SSG [TW] was living,
which conduct, under the circumstances was conduct unbecoming an officer and
gentleman,” in violation of Article 133, UCMJ. The remaining findings of guilty are
affirmed.

       We have also considered the remaining matters posited for our review
pursuant to United States v. Grostefon, 12 M.J. at 431, and find them to be without
merit. Appellant suffers no prejudice in sentence in light of his erroneous
convictions for adultery because the judge properly considered the adultery
specifications and the fraternization specification, based on his adulterous conduct,
as one for sentencing. See United States v. Campbell, 71 M.J. 19, 25 (C.A.A.F.
2012). In addition, we resolve that, under the circumstances of this case, a rehearing
on sentence is unwarranted. United States v. Sales, 22 M.J. 305 (C.M.A. 1986).
Reassessing the sentence on the basis of the errors noted, the entire record, and in
accordance with the principles of Sales, 22 M.J. 305, and United States v. Moffeit,
63 M.J. 40 (C.A.A.F. 2006), to include the factors identified by Judge Baker in his
concurring opinion in Moffeit, we are confident that appellant would have received a
sentence at least as severe as that adjudged. The sentence is, therefore, affirmed.

      Senior Judge YOB and Judge BURTON concur.



                                           3
TADLOCK—ARMY 20110366



                         FOR THE COURT:
                        FOR THE COURT:




                         MALCOLMH.
                        MALCOLM      H.SQUIRES,
                                        SQUIRES,JR.
                                                 JR.
                         Clerkof
                        Clerk  ofCourt
                                  Court




                           4